DETAILED ACTION
This office action response the amendment application on 07/20/2022.
Claims 20-22, 24-32, and 34-36 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 20 July, 2022.  Claims 20, 27, and 30 have been amended.  Claims 1-19, 23, 33 have been withdrawn from consideration.  Claims 20-22, 24-32, and 34-36 are pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 20, 27 and 30 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20180124679 A method and apparatus for preforming initial access based on the acdc category in a wireless access system. 
[0001], Application specific Congestion control for Data Communication (ACDC) category
US20140329503 Method, module of access controls and a ue comprising the same; 
[0008], a system information block comprises the extended access barring (EAB) parameters of the UE
[0010], determining whether the system information comprises the extended access barring parameters relevant with the category corresponding to the UE
US20170013501 Method and user equipment for blocking network access according to application, [0063], a method for barring a network access performed by a user equipment (UE)
[0063], receiving application specific congestion control for data communication (ACDC) barring information
[0063], if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information, performing an ACDC barring check based on the matched ACDC barring information.
[0145], the eNodeB 200 may broadcast access class barring (ACB)-related information through system information

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Huang-Fu et al. (U.S. Patent Application Publication No. 2018/0199263), (“D1”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443642), in view of KIM (U.S. Patent Application Publication No. 2017/0013501), (“D2”, hereinafter). 
As per Claim 20, D1 discloses a method of a user equipment (UE) for performing unified access control ([see, [0026-0027], and Fig. 1-2, and provisional, [0028], and Fig. 2, the UE involve access control procedure]), the method comprising: 
receiving, by the UE, system information including barring information for the unified access control from a base station ([see, [0034], and Fig. 5, and provisional, [0031], and Fig. 2, discloses the UE received from the NB, e.g. by System Information to determining dynamic parameters that that control the barring decision]), 
wherein the barring information ([see, [0046], and provisional, [0031], the barring information disclosed]) for the unified access control comprises 
i) access category information ([see, [0046], and provisional, [0030], access category disclosed]), 
ii) identity information for identifying a set of barring parameters ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]), and 
iii) the set of barring parameters including at least one of a barring factor and a barring time ([see, [0042], and provisional, [0035], UE determines the applicability time for a barring decision by stating a timer and applying the decision while the timer is running disclosed]); and 
performing, by the UE, access barring check associated with an access category ([see, [0047], and provisional, [0029, 0032], the UE performs access barring for the action in a barring check layer (e.g., an access stratum (AS) layer]), based on the set of barring parameters identified by the identity information ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]): wherein i) the access category information ([see, [0046], and provisional, [0030], access category disclosed]), and ii) the identity information ([see, [0037] and provisional, [0032]). 
D1 doesn’t appear to explicitly disclose: the UE performing access barring check associated with an access category based on the set of barring parameters identified by the identity information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information.
However, D2 discloses the UE performing access barring check associated with an access category based on the set of barring parameters identified by the identity information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information ([see, [0063, 0145], wherein the barring a network access performed by a user equipment (UE), the UE performing an ACDC barring check based on the matched ACDC barring information, includes  if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information. Moreover, in [0145], discloses the eNodeB 200 may broadcast access class barring (ACB)-related information through system information]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
  As per Claim 21, D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information is a system information block (SIB)1 which is minimum system information ([see, [0145, and Fig. 7, system information may be system information block (SIB) disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 22, D1 further discloses wherein the access category information is set for each access attempt type that is classified based on an application service type of the UE or a transmission signaling processing procedure  ([see, the UE determines the access category by applying at least one rule that has one or more conditions that take into account one or more of a service type such as mobile originating (MO), Mobile terminated (MT), Signaling, Data, [0037], and Fig. 3, and provisional, [0033], and Fig. 2, 8a]).
As per Claim 27, D1 discloses a method of a base station for enabling to perform unified access control ([see, [0026-0027], and Fig. 1-2, and provisional, [0026-0028], and Fig. 2, wherein the information provided by the NB (102) to enable and control the UE operation of the access control procedure]), the method comprising: transmitting, by the base station, system information including barring information for the unified access control to a user equipment (UE) ([see, [0034], and Fig. 5, and provisional, [0031], and Fig. 2, discloses the UE received from the NB, e.g. by System Information to determining dynamic parameters that that control the barring decision]), wherein the barring information ([see, [0046], and provisional, [0031], the barring information disclosed]) for the unified access control comprises
 i) access category information ([see, [0046], and provisional, [0030], access category disclosed]), 
ii) identity information for identifying a set of barring parameters ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]), and 
iii) the set of barring parameters including at least one of a barring factor and a barring time ([see, [0042], and provisional, [0035], UE determines the applicability time for a barring decision by stating a timer and applying the decision while the timer is running disclosed]); and 
receiving, by the base station, access request information determined based on the transmitted system information 
performing, by the UE, access barring check associated with an access category ([see, [0047], and provisional, [0029, 0032], the UE performs access barring for the action in a barring check layer (e.g., an access stratum (AS) layer]), based on the set of barring parameters identified by the identity information ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]): wherein i) the access category information ([see, [0046], and provisional, [0030], access category disclosed]), and ii) the identity information ([see, [0037] and provisional, [0032]). 
D1 doesn’t appear to explicitly disclose: receiving, by the base station, access request information determined based on the transmitted system information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information.
However, D2 discloses receiving, by the base station, access request information determined based on the transmitted system information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information ([see, [0063, 0145], wherein the barring a network access performed by a user equipment (UE), the UE performing an ACDC barring check based on the matched ACDC barring information, includes  if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information. Moreover, in [0145], discloses the eNodeB 200 may broadcast access class barring (ACB)-related information through system information]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 28, D1 and D2 disclose the method according to claim 27, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the access request information is received according to a result of the performing of access barring check associated with an access category, based on the set of barring parameters identified by the identity information ([see, [0063, 0145], wherein the barring a network access performed by a user equipment (UE), the UE performing an ACDC barring check based on the matched ACDC barring information, includes  if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information. Moreover, in [0145], discloses the eNodeB 200 may broadcast access class barring (ACB)-related information through system information]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 29, D1 and D2 disclose the method according to claim 27, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the access request information is received according to a result of the performing of access barring check associated with an access category, based on the set of barring parameters identified by the identity information ([see, [0063, 0145], wherein the barring a network access performed by a user equipment (UE), the UE performing an ACDC barring check based on the matched ACDC barring information, includes  if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information. Moreover, in [0145], discloses the eNodeB 200 may broadcast access class barring (ACB)-related information through system information]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 30, D1 discloses a user equipment (UE) performing unified access control ([see, [0026-0027], and Fig. 1-2, and provisional, [0028], and Fig. 2, the UE involve access control procedure]), the UE comprising: 
a receiver configured to receive system information including barring information for the unified access control from a base station ([see, [0034], and Fig. 5, and provisional, [0031], and Fig. 2, discloses the UE received from the NB, e.g. by System Information to determining dynamic parameters that that control the barring decision]), wherein the barring information ([see, [0046], and provisional, [0031], the barring information disclosed]) for the unified access control comprises 
i) access category information ([see, [0046], and provisional, [0030], access category disclosed]), 
ii) identity information for identifying a set of barring parameters ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]), and
 iii) the set of barring parameters including at least one of a barring factor and a barring time ([see, [0042], and provisional, [0035], UE determines the applicability time for a barring decision by stating a timer and applying the decision while the timer is running disclosed]); and 
a controller configured to perform access barring check associated with an access category ([see, [0047], and provisional, [0029, 0032], the UE performs access barring for the action in a barring check layer (e.g., an access stratum (AS) layer]), based on the set of barring parameters identified by the identity information ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account includes identity information]): wherein i) the access category information ([see, [0046], and provisional, [0030], access category disclosed]), and ii) the identity information ([see, [0037] and provisional, [0032]). 
D1 doesn’t appear to explicitly disclose: a controller configured to perform access barring check associated with an access category based on the set of barring parameters identified by the identity information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information.
However, D2 discloses a controller configured to perform access barring check associated with an access category based on the set of barring parameters identified by the identity information includes the set of barring parameters comprised in the barring information are simultaneously received through the system information ([see, [0063, 0145], wherein the barring a network access performed by a user equipment (UE), the UE performing an ACDC barring check based on the matched ACDC barring information, includes  if there exists a specific ACDC barring information to match with the determined category in the ACDC barring information. Moreover, in [0145], discloses the eNodeB 200 may broadcast access class barring (ACB)-related information through system information]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 31, D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information is a system information block (SIB)1 which is minimum system information ([see, [0145], and Fig. 7, system information may be system information block (SIB) disclosed]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an optimized packet-based system results minimizes transmission delay with a more improved data transmission capability (see, D2, [0005]).
As per Claim 32, D1 further discloses wherein the access category information is set for each access attempt type that is classified based on an application service type of the UE or a transmission signaling processing procedure ([see, [0037], and provisional, [0029, 0032], the UE determines the access category by applying at least one rule that has one or more conditions that take into account one or more of a service type]).

Claims 24-26, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Lee et al. (U.S. Patent 10,952,125), (“D3”, hereinafter), having an earlier falling date of Jan. 06, 2017, disclosures in provisional application 62/443,029). 
As per Claim 24, D1 doesn’t appear to explicitly disclose: wherein the set of barring parameters further includes a barring bitmap.
However, D3 discloses wherein the set of barring parameters further includes a barring bitmap ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).
As per Claim 25, D1 doesn’t appear to explicitly disclose: wherein, when information in the barring bitmap is set a pre- set value, the access barring check is controlled such that access attempt of the access category is allowed.
However, D3 discloses wherein, when information in the barring bitmap is set a pre- set value, the access barring check is controlled such that access attempt of the access category is allowed ([see, e.g., wherein the barring information for categories includes a bitmap, a UE may check the bit corresponding to the UE, namely 0 or 1. Depending on the bit value, the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed), (see, Col. 13, lines 15-20), and Page 8, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).
As per Claim 26, D1 doesn’t appear to explicitly disclose: wherein the information in the bitmap is in accordance with UE configuration information, and the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15.
However, D2 discloses wherein the information in the bitmap is in accordance with UE configuration information, and the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15 ([see, e.g., the Access classes are furnished, (see, Col. 6, lines 20-50), and Page 2, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).
As per Claim 34, D1 doesn’t appear to explicitly disclose: wherein the set of barring parameters further includes a barring bitmap.
However, D3 discloses wherein the set of barring parameters further includes a barring bitmap ([see, wherein the barring information, provide a barring parameter for one or more categories, the barring parameter such as the barring factor (%), barring time (ms), and bitmap, Col. 12, lines 10-28, and provisional, page 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).
As per Claim 35, D1 doesn’t appear to explicitly disclose: wherein, when information in the barring bitmap is set a pre- set value, the access barring check is controlled such that access attempt of the access category is allowed.
However, D3 discloses wherein, when information in the barring bitmap is set a pre- set value, the access barring check is controlled such that access attempt of the access category is allowed ([see, e.g., wherein the barring information for categories includes a bitmap, a UE may check the bit corresponding to the UE, namely 0 or 1. Depending on the bit value, the UE may determine whether access to the corresponding cell is barred (or prohibited or is not allowed), (see, Col. 13, lines 15-20), and Page 8, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).
As per Claim 36, D1 doesn’t appear to explicitly disclose: wherein the information in the bitmap is in accordance with UE configuration information, and the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15.
However, D2 discloses wherein the information in the bitmap is in accordance with UE configuration information, and the UE configuration information is set as at least one of access classes 11, 12, 13, 14 and 15 ([see, e.g., the Access classes are furnished, (see, Col. 6, lines 20-50), and Page 2, provisional]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access control mechanisms results improves access control more efficiently in the NR, (see, D3, Col. 2, lines 1-10).

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of KIM et al. (U.S. Patent Application Publication No. 2020/0169863), (“D4”, hereinafter).  
As per Claim 21, D1 doesn’t appear to explicitly disclose: wherein the system information is a system information block (SIB)1 which is minimum system information.  
However, D3 discloses wherein the system information is a system information block (SIB)1 which is minimum system information ([see, the SIB1 has to be received first in order to receive other SIBs, [0046], and Fig. 1]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access class barring results enhanced multiple emergency call types in connection with the legacy eNB (see D3, [0114]).
As per Claim 31, D1 doesn’t appear to explicitly disclose: wherein the system information is a system information block (SIB)1 which is minimum system information.  
However, D3 discloses wherein the system information is a system information block (SIB)1 which is minimum system information ([see, the SIB1 has to be received first in order to receive other SIBs, [0046], and Fig. 1]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide various types of access class barring results enhanced multiple emergency call types in connection with the legacy eNB (see D3, [0114]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      


					/SYED ALI/                                                      Primary Examiner, Art Unit 2468